DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagajo et al. US Patent Application Publication 2015/0123852.
Regarding Claim 1, Yamagajo et al. teaches a capacitively-coupled comb-line microstrip array antenna (Figs. 1-4, 20 Par. 0038) comprising: 
a dielectric substrate (10 Figs. 1-4 Par. 0042); 
a feed line (12 Figs. 1-4 Par. 0042) formed on the dielectric substrate in a length direction thereof (Figs. 1-4); and 

Regarding Claim 2, Yamagajo et al. teaches wherein the gap (G) between the feed line and the microstrip patch is determined according to a length of the microstrip patch in a resonance state (Par. 0047, 0048, 0052).
Regarding Claim 3, Yamagajo et al. teaches a capacitively-coupled comb-line microstrip array antenna (Figs. 1-4, 20 Par. 0038) comprising: 
a dielectric substrate (10 Figs. 1-4 Par. 0042); 
a feed line (12 Figs. 1-4 Par. 0042) formed on the dielectric substrate in a length direction thereof (Figs. 1-4); 
a radiating element array module formed by microstrip patches (13-1, 13-2 Figs. 1-4 Par. 0042) vertically formed with a gap (G) from the feed line being arranged at certain intervals at one side of the feed line (gap not labeled seen in Figs. 1, 2b, 3 & 4); and 
a ground plane (11 Figs. 1-4 Par. 0042) formed on a lower surface of the dielectric substrate (Figs. 1-2b).
Regarding Claim 4, Yamagajo et al. teaches wherein the microstrip patches have rectangular shapes having the same width (Figs. 1-4).
Regarding Claim 5, Yamagajo et al. teaches wherein an interval between the microstrip patches formed in the radiating element array module is a wavelength (λg) of the feed line (wavelength λ interval between 13-1 and 13-2 Fig. 3).
Regarding Claim 6, Yamagajo et al. teaches further comprising a radiating element array module formed by microstrip patches vertically formed with a certain distance from the feed line being arranged at certain intervals at the other side of the feed line (13-3, 13-4 Figs. 1-4 Par. 0042).
Regarding Claim 7, Yamagajo et al. teaches wherein the microstrip patch formed in the radiating element array module formed at one side of the feed line and the microstrip patch formed in the radiating element array module formed at the other side thereof are formed to include open stubs with the feed line interposed therebetween (open stubs of 13-1 to 13-4 Figs. 1-4).
Regarding Claim 8, Yamagajo et al. teaches wherein the interval between the microstrip patches formed in the radiating element array module is a half-wavelength (λg/2) of the feed line (half-wavelength λ/2 between 13-1 and 13-3 Fig. 3).
Regarding Claim 9, Yamagajo et al. teaches wherein a length of the microstrip patch is determined by a length of the microstrip patch in a resonance state based on the gap (G) between the feed line and the microstrip patch (Par. 0047, 0048, 0052).
Regarding Claim 10, Yamagajo et al. teaches wherein a plurality of radiating element array modules identical to the radiating element array module are formed in parallel (Figs. 1-4, 20).
Regarding Claim 12, Yamagajo et al. teaches wherein a direction of a beam is adjusted by adjusting a phase excited in the microstrip patch which is each radiating element (Par. 0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagajo et al. US Patent Application Publication 2015/0123852 and Arai US Patent Application Publication 2020/0194869.
Regarding Claim 11, Yamagajo et al. teaches the capacitively-coupled comb-line microstrip array antenna of claim 1 as shown in the rejection above.
Yamagajo et al. is silent on wherein the gap (G) between the microstrip patch and the feed line corresponds to a weighting distribution.
However, Arai teaches a weighting distribution (Par. 0210).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the gap of Yamagajo et al. to correspond to a weighting distribution based on the teachings of Arai as a result effect in order to feed the microstrip patch and achieve a smoother power distribution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kashino et al. US Patent Application Publication 2017/0365935 discloses an array antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845